 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 1 of 6 PageID: 1




Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: (215) 540-8888
Attorney of Record: Amy L. Bennecoff Ginsburg (AB0891)
Attorney for Plaintiff


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 Troy Quigley,

                         Plaintiff,               Case No.

 v.

 Power Sources, LLC d/b/a                         Complaint and Demand for Jury Trial
 Suntuity Solar, LLC,

                         Defendant.


                                         COMPLAINT

       Troy Quigley (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against Power Sources, LLC d/b/a Suntuity Solar, LLC (Defendant):

                                      INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227, et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87




                                                    1
 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 2 of 6 PageID: 2




(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

        3.      Defendant conducts business in the State of New Jersey and as such, personal

jurisdiction is established.

        4.      Venue is proper under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

        5.      Plaintiff is a natural person residing in Port St. Lucie, Florida 34953.

        6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

        7.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 2137 Route 35 North, Holmdel, New Jersey 07733.

        8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

        9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

        10.     Defendant began calling Plaintiff on his cellular telephone number ending in 9313

in or around November 6, 2020 for solicitation purposes.

        11.     Plaintiff has only used the number ending in 9313 as a cellular telephone number.

        12.     When calling Plaintiff, Defendant used an automatic telephone dialing system.

        13.     Plaintiff knew Defendant’s calls were placed from an automatic telephone dialing

system because the calls began with automated message and/or a pause before being connected to

a live agent.

        14.     Plaintiff was not interested in obtaining solar services, did not request information

from Defendant, and Defendant did not have consent to contact Plaintiff.


                                                      2
 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 3 of 6 PageID: 3




       15.       Defendant did not even initially ask for Plaintiff by name when calling, but rather

asked to speak with the “home owner.”

       16.       Defendant’s calls were not made for “emergency purposes.”

       17.       Plaintiff has been on the Do Not Call Registry since December 29, 2017.

       18.       Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

       19.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

       20.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

       21.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       22.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       23.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

       24.       The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

       25.       The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

                                                      3
 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 4 of 6 PageID: 4




        26.      Defendant’s calls were not made for “emergency purposes.”

        27.      Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

        28.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 29, 2017.

        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity from initiating any telephone solicitation

to a residential telephone subscriber who has registered their telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 29, 2017.

                                                      4
 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 5 of 6 PageID: 5




        35.     Defendant called Plaintiff on multiple occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Troy Quigley, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                d.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(c);

                e.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

                f.        Any other relief this Honorable Court deems appropriate.




                                                       5
 Case 3:21-cv-00585-BRM-TJB Document 1 Filed 01/12/21 Page 6 of 6 PageID: 6




                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Troy Quigley, demands a jury trial in this case.




                         CERTIFICATION PURSUANT TO L.CIV.R.11.2

               I hereby certify pursuant to Local Civil Rule 11.2 that this matter in controversy is

not subject to any other action pending in any court, arbitration or administrative proceeding.




                                                   Respectfully submitted,

 Dated: 01/12/2021                                 By: s/ Amy L. Bennecoff Ginsburg
                                                   Amy L. Bennecoff Ginsburg, Esq.
                                                   Kimmel & Silverman, P.C.
                                                   30 East Butler Pike
                                                   Ambler, PA 19002
                                                   Phone: 215-540-8888
                                                   Facsimile: 877-788-2864
                                                   Email: teamkimmel@creditlaw.com




                                                     6
